DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s amendment submitted on January 28, 2022.  In virtue of this amendment:
Claims 8 and 11 are cancelled; and thus,
Claims 1-7 and 9-10 are now pending in the instant application.
Allowable Subject Matter
Claims 1-7 and 9-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record fails to disclose or fairly suggest the following limitations:
A vehicle lamp system … comprising … “wherein the lamp control unit emits light so as to sequentially point to the plurality of objects in an ascending order of a distance from the vehicle, and wherein the lamp control unit stops emitting light to the object when: the object is out of a detection range; the vehicle has traveled a predetermined distance from a position at which the object is first detected; or a predetermined time has elapsed since the object is first detected”, in combination with the remaining claimed limitations as claimed in independent claim 5 (claims 6-7 are allowed as being dependent on claim 5).
A vehicle lamp system … comprising … “wherein the lamp control unit illuminates a recommended route of the vehicle proposed by the vehicle control unit with the lamp before the vehicle control unit switches from the automatic driving mode to the manual driving mode, and wherein the lamp illuminates a plurality of recommended routes by displaying different appearance to indicate different degrees of recommendation”, in combination with the remaining claimed limitations as claimed in independent claim 9 (claim 10 is allowed as being dependent on claim 9).
Reasons for indicating the allowable subject matter of claims 1-4 were provided in the previous office action mailed on May 11, 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Dalal – US 2018/0079352
Prior art Mizuno et al. – US 2015/0239392
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        February 4, 2022